             Case 19-12378-KBO          Doc 364     Filed 11/26/19     Page 1 of 11



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                               Chapter 11

DURA AUTOMOTIVE SYSTEMS, LLC, et                     Case No. 19-12378 (KBO)
al.
                                                     Jointly Administered
                       Debtors.
                                                     Hearing Date: December 3, 2019, at 10:00 a.m.
                                                     Objections Due: November 26, 2019, at 4 p.m.,
                                                     extended to November 27, 2019 at 10:00 a.m.
                                                     for the U.S. Trustee
                                                     Related to Docket No. 287


THE UNITED STATES TRUSTEE’S LIMITED OBJECTION AND RESERVATION OF
RIGHT TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING AND
  APPROVING THE DEBTORS’ PROPOSED VALUED EMPLOYEE PROGRAM

               Andrew R. Vara, the Acting United States Trustee for Region 3 (“U.S. Trustee”),

by and through his undersigned attorney, hereby files this limited objection and reservation of

rights (“Objection”) to the Debtors’ Motion for Entry of an Order Authorizing and Approving

the Debtors’ Proposed Valued Employee Program (Dkt. No. 287)(the “Motion”), and in support

of that Objection states as follows:

                                  PRELIMINARY STATEMENT

               1.      By the Motion, the Debtors seek Court approval of what they call a

Proposed Valued Employee Program, which, as the Debtors concede, is a retention bonus

program. The Debtors assert that none of the employees who are eligible for such bonuses are

“insiders,” as that term is defined under the Bankruptcy Code. However, the Debtors have not

yet submitted any evidence to support this assertion. In fact, the Debtors have not even

identified in any Court filing who will be eligible for the retention bonus program, by name, title
              Case 19-12378-KBO          Doc 364      Filed 11/26/19     Page 2 of 11



or otherwise, or how much each such person will be paid. 1 The Debtors have indicated in their

motion that 51 people will be eligible for such bonuses, and that the aggregate bonuses could be

as high as $2.3 million. See Motion, ¶ 5.

               2.      The U.S. Trustee objects to the Motion unless the Debtors introduce

evidence sufficient to meet their burden of proof that none of the employees eligible for the

retention bonus program is an “insider,” as that term is defined under the Bankruptcy Code, and

that the retention bonus program meets the standards of § 503(c)(3) of the Code.

               3.      In addition, the U.S. Trustee objects to the Motion to the extent it seeks to

pay bonuses through a discretionary pool to employees other than the 51 employees currently

selected, without some procedure by which the Debtors will disclose the positions of such

employees, and provide other evidence sufficient to establish that they are not “insiders” under

the Bankruptcy Code.

               4.      The U.S. Trustee reserves all rights until the evidentiary record on the

Motion is complete.


                                         JURISDICTION

               5.      Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States

District Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28

U.S.C. § 157(b)(2), this Court has jurisdiction to hear and determine the Motion and this

Objection.

               6.      The U.S. Trustee is charged with overseeing the administration of Chapter

11 cases filed in this judicial district, pursuant to 28 U.S.C. § 586. This duty is part of the U.S.


1
       The Debtors have provided such information to counsel to the U.S. Trustee, upon her request.
                                                  2
              Case 19-12378-KBO          Doc 364       Filed 11/26/19     Page 3 of 11



Trustee’s overarching responsibility to enforce the bankruptcy laws as written by Congress and

interpreted by the courts to guard against abuse and over-reaching to assure fairness in the

process and adherence to the provisions of the Bankruptcy Code. See In re United Artists

Theatre Co., 315 F.3d 217, 225 (3d Cir. 2003) (“U.S. Trustees are officers of the Department of

Justice who protect the public interest by aiding bankruptcy judges in monitoring certain aspects

of bankruptcy proceedings.”); United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia

Gas Sys., Inc.), 33 F.3d 294, 298 (3d Cir. 1994) (“It is precisely because the statute gives the

U.S. Trustee duties to protect the public interest . . . that the Trustee has standing to attempt to

prevent circumvention of that responsibility.” ); Morgenstern v. Revco D.S., Inc. (In re Revco

D.S., Inc.), 898 F.2d 498, 499 (6th Cir. 1990) (“As Congress has stated, the U.S. trustees are

responsible for protecting the public interest and ensuring that the bankruptcy cases are

conducted according to [the] law”).

               7.      Under § 307 of title 11 of the United States Code (the “Bankruptcy Code”

or “Code”), the United States Trustee has standing to be heard on the Motion and the issues

raised in this Objection.


                                          BACKGROUND

               8.      On October 17, 2019 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code in the Bankruptcy Court

for the Middle District of Tennessee. On November 8, 2019, the cases were transferred to this

Court.

               9.      The Debtors remain in possession of their assets and continue to manage

their business as debtors-in-possession, pursuant to §§ 1107 and 1108 of the Bankruptcy Code.

                                                   3
              Case 19-12378-KBO           Doc 364      Filed 11/26/19      Page 4 of 11



                10.     The U.S. Trustee appointed an Official Committee of Unsecured Creditors

on November 1, 2019.

                11.     On November 12, 2019, the Debtors filed this Motion, seeking approval of

what they termed a Valued Employee Program (the “Retention Bonus Program”), for employees

whom the Debtors assert are not insiders. See Dkt. No. 287. There was no affidavit submitted

with the Motion.

                12.     The Motion indicates that 51 employees are participants in the Retention

Bonus Program, and the aggregate amount available to be paid in bonuses is $1,940,240, plus a

supplemental cash pool of $400,000 that can be paid to employees other than the 51 employees

currently identified by the Debtors for the program, for a total of $2,340,240. See Motion, ¶¶ 5

and 20. It is not clear who such additional employees are, or when they will be identified.

                13.     The bonuses are to be paid in a lump-sum cash payment to each employee

upon the earlier of: (a) the closing of a sale of substantially all of the Debtors’ assets; (b) the

consummation of a chapter 11 plan; and (c) March 11, 2020. Id., ¶ 5.

                14.     The Motion does not disclose the names or positions of any of the

employees who will be participating in the Retention Bonus Program, or who will be eligible for

the supplemental cash pool of $400,000. Nor are the amounts of bonuses to be paid to each

participant disclosed. Rather, the Motion indicates only that the payments will range from

$12,500 to $96,480 per employee. See id., ¶ 17. The amount is stated to depend on each

employee’s position, and “will equal roughly 50 percent, 67 percent, or 100 percent” of the

employee’s “target annual bonus.” See id., ¶ 16. The Motion does not explain what or how

much the “target annual bonus” is, or whether the employee participants in the Retention Bonus

Program will get both their target annual bonus and a Retention Bonus.

                                                   4
             Case 19-12378-KBO          Doc 364      Filed 11/26/19     Page 5 of 11



               15.     The Debtors, in the Motion, assert that none of the employees who are

participants in the Retention Bonus Program are “insiders,” as that term is defined in the

Bankruptcy Code. See id., ¶ 19.    The Debtors state in the Motion that they are prepared to

present evidence at the hearing on the Motion to support this assertion. See id., n. 4.

                                              ARGUMENT

Statutory Framework and Burden of Proof


               16.     Section 503(c) of the Bankruptcy Code provides as follows:

                       [T]here shall neither be allowed, nor paid –
                       (1) a transfer made to, or an obligation incurred for the benefit of, an
                           insider of the debtor for the purpose of inducing such person to remain
                           with the debtor’s business, absent a finding by the court based on
                           evidence in the record that-
                            (A) the transfer or obligation is essential to retention of the person
                                because the individual has a bona fide job offer from another
                                business at the same or greater rate of compensation;
                            (B) the services provided by the person are essential to the survival
                                of the business; and
                            (C)    either—
                                      (i) the amount of the transfer made to, or obligation
                                          incurred for the benefit of, the person is not greater than
                                          an amount equal to 10 times the amount of the mean
                                          transfer or obligation of a similar kind given to
                                          nonmanagement employees for any purpose during the
                                          calendar year in which the transfer is made or the
                                          obligation is incurred; or
                                      (ii) if no such similar transfers were made to, or obligations
                                           were incurred for the benefit of, such nonmanagement
                                           employees during such calendar year, the amount of the
                                           transfer or obligation is not greater than an amount
                                           equal to 25 percent of the amount of any similar
                                           transfer or obligation made to or incurred for the benefit
                                           of such insider for any purpose during the calendar year
                                           before the year in which such transfer is made or
                                           obligation is incurred;

                                                 5
             Case 19-12378-KBO          Doc 364      Filed 11/26/19    Page 6 of 11



                      (2) a severance payment to an insider of the debtor, unless-
                              (A) the payment is part of a program that is generally applicable to
                              all full-time employees; and
                              (B) the amount of the payment is not greater than 10 times the
                              amount of the mean severance pay given to nonmanagement
                              employees during the calendar year in which the payment is made;
                              or
                      (3) other transfers or obligations that are outside the ordinary course of
                          business and not justified by the facts and circumstances of the case,
                          including transfers made to, or obligations incurred for the benefit of,
                          officers, managers, or consultants hired after the date of the filing of
                          the petition.
11 U.S.C. § 503(c).


               17.    Congress added § 503(c) to the Bankruptcy Code in 2005 as part of the

Bankruptcy Abuse Prevention and Consumer Protection Act (“BAPCPA”) to “eradicate the

notion that executives were entitled to bonuses simply for staying with the Company through the

bankruptcy process.” In re Global Home Products, LLC, 369 B.R. 778, 784 (Bankr. D. Del.

2007)(citations omitted); In re Residential Capital, LLC, 478 B.R. 154, 169 (Bankr. S.D.N.Y.

2012)(to the same effect, quoting Global Home Products, 369 B.R. at 784); see also In re

Nellson Nutraceutical, Inc., 369 B.R. 787, 800 (Bankr. D. Del. 2007) (“[I]t is widely

acknowledged that the amendment was a response to perceived abuses of the bankruptcy system

by ‘the executives of giant companies . . . who lined their own pockets, but left thousands of

employees and retirees out in the cold.’”) (quoting In re Dana Corp., 358 B.R. 567, 575 (Bankr.

S.D.N.Y. 2006)(“Dana II”) and Statement of Senator Edward Kennedy (March 1, 2005)).

               18.    Under § 503(c), insider retention plans and severance plans are “severely

restricted.” Global Home Products, 369 B.R. at 785. The Debtors, as the proponents of a bonus

plan, have the burden of providing evidentiary support to establish that their bonus program is

not governed by § 503(c)(1). See, e.g., Hawker Beechcraft, 479 B.R. at 314 (“[t]he proponent of
                                                 6
               Case 19-12378-KBO         Doc 364     Filed 11/26/19      Page 7 of 11



the KEIP bears the burden of proving that the plan is not a retention plan governed by §

503(c)(1)”).

The Debtors Have Not Provided Sufficient Information to Determine Whether the Participants
in the Retention Bonus Plan Qualify as Insiders Under the Bankruptcy Code

               19.     Section 503(c)(1) of the Code applies to “insiders” of the Debtors who are

eligible for retention bonuses. The Debtors assert that none of the participants in the Retention

Bonus Plan are insiders, but provide very little information about them. In fact, the Debtors do

not even identify the participants in the Retention Bonus Plan, by their name or position, or the

amount they are to receive.

               20.     The Debtors have the burden of establishing, by way of evidence, that

each of the participants in the Retention Bonus Plan are not “insiders,” as that term is defined in

§ 101(31) of the Bankruptcy Code. That section of the Bankruptcy Code defines an “insider” of

a corporation to include an “officer,” a “director,” or a “person in control.” 11 U.S.C. § 101(31).

               21.     As stated by this Court in In re Foothills Texas, Inc., 408 B.R. 573, 585

(Bankr. D. Del. 2009), “[a] person holding the title of an officer, including vice president, is

presumptively what he or she appears to be—an officer and, thus, an insider.” The Debtors

therefore must either submit evidence to rebut such presumption as to any participant in the

Retention Bonus Plan who holds an officer title, or show that such participant meets the

requirements of §503(c)(1).

               22.     In addition, the Debtors seek authority to pay retention bonuses from a

supplemental cash pool of $400,000 to “key non-insider employees not identified in the original

list of Valued Employees.” See Motion, ¶ 20. Yet the Motion does not set forth any procedure

by which the Debtors would disclose the positions of such employees, and provide evidence

sufficient to establish that they are not “insiders” under the Bankruptcy Code.
                                                   7
             Case 19-12378-KBO           Doc 364      Filed 11/26/19    Page 8 of 11



The Business Judgment Rule is not the Applicable Standard for Approval of the Retention
Bonus Plan Under Any Circumstances


               23.       The Debtors incorrectly argue that approval of the Retention Bonus Plan

may be done pursuant to the business judgment rule, under § 363(b)(1) of the Code, in lieu of

any portion of § 503(c) of the Code. In this regard, the Debtors overlook and fail to accord

proper meaning to the restrictions imposed by § 503(c). The Debtors are seeking authority to

incur an administrative expense for the Retention Bonus Plan. Thus, even if the Court were to

determine that the Debtors have presented sufficient evidence that none of the employee

participants in the Retention Bonus Plan are insiders, the Debtors would still have to establish

that the requirements of §503(c)(3) are met with respect to the Retention Bonus Plan. Section

503(c)(3) provides that:

               Notwithstanding subsection (b), there shall neither be allowed nor paid –
               ....
               other transfers or obligations that are outside the ordinary course of
               business and not justified by the facts and circumstances of the case
               including transfers made to, or obligations incurred for the benefit of,
               officers, managers, or consultants hired after the date of the filing of the
               petition.

11 U.S.C. § 503(c)(3).

               24.       In enacting § 503(c), Congress clarified and specifically limited what

might otherwise be allowed as an administrative expense under § 503(b). Section 503(b) of the

Bankruptcy Code provides that:

              (b) After notice and a hearing, there shall be allowed administrative
              expenses, other than claims allowed under section 502 (f) of this
              title, including—

                     (1)(A) the actual, necessary costs and expenses of preserving
                     the estate including—

                                                  8
             Case 19-12378-KBO          Doc 364      Filed 11/26/19    Page 9 of 11



                      (i) wages, salaries, and commissions for services rendered
                      after the commencement of the case;

11 U.S.C. § 503(b)(emphasis added).

               25.      Administrative expenses may not be allowed unless they are actual and

necessary to preserve the estate. In re Unidigital, Inc., 262 B.R. 283, 288 (Bankr. D. Del. 2001).

In order to hold administrative expenses to a minimum and to maximize the value of an estate, §

503(b) is narrowly construed. See, e.g., In re N.P. Min. Co., Inc., 963 F.2d 1449, 1454 (11th Cir.

1992); In re Philadelphia Mortgage Trust, 117 B.R. 820, 828 (Bankr. E.D. Pa. 1990). To qualify

for administrative priority status, an expense must arise from a transaction that accorded the

estate an actual benefit. In re Insilco Technologies, Inc., 309 B.R. 111, 114 (Bankr. D. Del.

2004)(citing Calpine Corp. v. O'Brien Envtl. Energy, Inc. (In re O'Brien Envtl. Energy, Inc.),

181 F.3d 527, 532-533 (3d Cir. 1999), and Unidigital, 262 B.R. at 288).

               26.     Thus, even if the Court were to find that none of the employee participants

in the Retention Bonus Plan are insiders, the Debtors would have to demonstrate that such

bonuses are necessary to preserve the value of the Debtors’ estates under § 503(b), and are

“justified by the facts and circumstances of the case” under § 503(c)(3). The Court must make

an independent determination that any retention bonuses are justified by the facts and

circumstances of the case, rather than deferring to the Debtors’ business judgment.

               27.     The Debtors’ assertion that the Retention Bonus Plan is a § 363(b)

transactions governed by the business judgment rule also ignores the pivotal holding of In re

O'Brien Envtl. Energy, Inc., 181 F.3d 527, 532-533 (3d Cir. 1999). In that case, the Third

Circuit held that the allowability of administrative expenses “depends upon the requesting

party’s ability to show that the [expenses] were actually necessary to preserve the value of the


                                                 9
             Case 19-12378-KBO          Doc 364      Filed 11/26/19   Page 10 of 11



estate. Therefore, we conclude that the business judgment rule should not be applied as such in

the bankruptcy context. Nonetheless, the considerations that underlie the debtor’s judgment may

be relevant to the Bankruptcy Court’s determination . . . .” Id., at 535 (emphasis added). The

proposed Retention Bonus Plan, like the break-up fees under consideration in O'Brien Envtl.

Energy, are administrative expenses and their allowance must be determined under

administrative expense jurisprudence, rather than the more lenient business judgment rule.

                                      CONCLUSION


               28.     The Debtors bear the burden of establishing that each proposed participant

in the Retention Bonus Program is not an insider, that such bonuses are necessary to preserve the

value of the Debtors’ estates under § 503(b), and are “justified by the facts and circumstances of

the case” under § 503(c)(3). The U.S. Trustee leaves the Debtors to their burden of proof and

reserves all rights in connection therewith.

               29.     The U.S. Trustee reserves any and all rights, remedies and obligations to,

among other things, complement, supplement, augment, alter or modify this Objection, file an

appropriate motion, or conduct any and all discovery as may be deemed necessary or as may be

required and to assert such other grounds as may become apparent upon further factual

discovery.


               WHEREFORE, the United States respectfully requests that this Court (a) deny

the Motion unless the Debtors introduce evidence sufficient to establish that no participant of the

Retention Bonus Program is an insider, and such program meets the standards of §§ 503(b), and

503(c)(3) of the Code, and (b) grant such other relief as this Court deems appropriate, fair and

just.

                                                10
           Case 19-12378-KBO   Doc 364    Filed 11/26/19   Page 11 of 11




Dated: November 26, 2019             Respectfully submitted,
       Wilmington, Delaware
                                     ANDREW R. VARA
                                     ACTING UNITED STATES TRUSTEE
                                     Region 3

                                     By: /s/ Juliet Sarkessian.
                                          Juliet Sarkessian
                                         Trial Attorney
                                         United States Department of Justice
                                         Office of the United States Trustee
                                         J. Caleb Boggs Federal Building
                                         844 King Street, Suite 2207, Lockbox 35
                                         Wilmington, DE 19801
                                         (302) 573-6491 (Phone)
                                         (302) 573-6497 (Fax)
                                          Juliet.M.Sarkessian@usdoj.gov




                                     11
